Citation Nr: 1224405	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  07-25 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for moderate obstructive lung defect.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1990 to September 1990, from August 1991 to January 1992, from February 1995 to September 1995, and from December 2003 to March 2005, to include service in the Southwest Asia Theater of Operations, and with additional periods of reserve service not yet verified.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.  

In her Appeal To Board Of Veterans' Appeals (VA Form 9), received in August 2007, the Veteran requested a hearing before a Veterans Law Judge of the Board at the RO.  However, in January 2008, she withdrew her request for a hearing.  Accordingly, the request for a hearing in this case is withdrawn.  38 C.F.R. § 20.704(d) (2011).

This matter was previously before the Board in January 2011 at which time it was remanded for additional development.  It is now returned to the Board. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, the Board believes that another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

The Veteran contends that she currently experiences moderate obstructive lung defect that had its onset during an active period of service.  A review of the claims file reveals that she has had periods of active service, to include periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA).  

In its January 2011 Remand, the Board noted that the available evidence of record was unclear as to the dates and types of service of the Veteran.  On her Veteran's Application for Compensation or Pension (VA Form 21-526), received in April 1997, the Veteran reported entry into the National Guard in September 1990.  An Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) showing active duty between August 1991 and January 1992, contains a notation of four months of prior active service, and eight months of prior inactive service.  A DD Form 214 showing active duty from February 1995 to September 1995, contains a notation of one year and two months of prior active service, and three years and four months of prior inactive service.  The Board acknowledged that there were many years of National Guard service, yet verification as to the type of service, ACDUTRA or INACDUTRA, is not apparent from the record, and no effort to clarify such information had been undertaken.  The Board noted that such information is in the possession of a Federal department or agency and, therefore falls under the duty to assist, as provided for by 38 C.F.R. § 3.159(c)(2).  

In the January 2011 Remand, the Board indicated that a statement showing only retirement points, and not specific dates indicating whether those dates were ACDUTRA or INACDUTRA, would not be sufficient to achieve the remand order.

Additionally, in the January 2011 Remand, the Board noted that VA also has a duty to assist the Veteran in obtaining service treatment records; however, a review of the claims file showed that the only service treatment records associated with the file are dated in 1994 and 1995, and no effort to obtain the complete record had yet been undertaken.  

Finally, in the January 2011 Remand the Board noted the inadequacies of a November 2005 VA examination and ordered a new VA examination to evaluate the nature and etiology of the diagnosed moderate obstructive lung defect.  

Following the Board's remand orders, the AMC requested records from the National Personnel Records Center (NPRC) in March 2011 and April 2011.  The AMC listed the Veteran's name as "Catisia Ellington" in the requests for all reported periods of service.  Various service personnel records from the Alabama Army National Guard were obtained and associated with the claims file, including an Army National Guard Retirements Points History Statement.  Unfortunately, though these records show periods of service and military membership status identifiers, they do not indicate which periods of service involved ACDUTRA and INACDUTRA.  

Further, a Beneficiary Identification and Records Locator Subsystem (BIRLS) Veteran Identification inquiry was performed in September 2011, and an emailed records request was sent to the VAVBASTL/RMC (Records Management Center)/RCD (Research Career Development).  Correspondence from the RMC, dated in October 2011, shows that the service treatment records for "Ellington, Catisia" could not be located at the RMC.  

In January 2012, the AMC again requested active duty inpatient clinical records from the NPRC, and again listed the Veteran's name as "Catisia Ellington" in the requests for all reported periods of service.  A response from the NPRC, dated in January 2012, shows that it appears the Veteran reentered service and the record was returned to the Army.  The NPRC suggested that DPRIS Web should be used to obtain information from official military personnel folders in the custody of the Department of Defense.  

There is no indication in the claims file that the DPRIS Web was used to perform such a search.  In January 2012, the AMC issued a formal finding of unavailability for the Veteran's service treatment records.  The AMC listed the request to the RMC in September 2011 as the sole effort made to obtain the outstanding records.  

Significantly, a March 2003 Marriage Certificate reveals that Veteran's name was changed from "Catisia Michelle Buyck" to "Catisia Michelle Ellington."  There is no indication in the record that any search was conducted under the Veteran's maiden name.  

A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  As noted, the AMC did not substantially comply with the January 2011 remand directives.  

Moreover, the Veteran underwent a VA respiratory examination in May 2011.  However, the examination report is inadequate in several respects.  In reviewing the clinical record the examiner appears to have ignored the majority of the pertinent medical findings, including the report showing the diagnosis of moderate obstructive lung defect made during a November 2005 VA examination.  The May 2011 examiner also noted that pulmonary function tests with and without bronchodilators were ordered, but neither the examination report nor the claims file contains the results of such testing.  Finally, the examiner failed to provide a diagnosis for the Veteran independent of "exercise-induced asthma" noted in the record, and failed to provide a nexus opinion that addressed the claimed moderate obstructive lung defect.  Additionally, the examiner failed to provide sufficient rationale for the only nexus opinion provided, which discussed the likely relationship between "exercise-induced asthma" and the Veteran's service.  Since the May 2011 examination report is deficient, another remand is required for correction.  

When the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will make another attempt to verify the Veteran's dates of active service, ACDUTRA, and INACDUTRA.  To the extent possible, the RO/AMC will provide a formal finding and comprehensive list of the Veteran's dates of active service, ACDUTRA, and INACDUTRA, from September 1990 to the present.  The Board again notes that a statement showing only retirement points, and not specific dates indicating whether those dates were ACDUTRA or INACDUTRA, will not be sufficient to achieve this remand order.  Any records obtained should be associated with the claims file.  Any unsuccessful attempt to locate the records should be documented in the claims file and the Veteran and her representative must be notified of the negative findings.  

2.  The RO/AMC will conduct another search for the Veteran's service treatment records, to include requests to the service department via DPRIS Web application and to the Veteran, and should conduct the search using both the Veteran's maiden and married names.  Any records obtained should be associated with the claims file.  Any unsuccessful attempt to locate the records should be documented in the claims file and the Veteran and her representative must be notified of the negative findings.  

3.  After any outstanding records have been obtained and associated with the claims file, the RO/AMC will once again afford the Veteran a VA examination to determine the current nature and etiology of the current lung disorder, to specifically include the diagnosed moderate obstructive lung defect.  The pertinent evidence in the claims file, along with a copy of this remand, must be made available to the examiner for review, to include the Veteran's lay assertions.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies are to be performed.

All clinical findings should be reported in detail, to include any relevant diagnostic test results, including but not limited to X-ray reports, CT scans, and pulmonary function tests.  

The Board directs the examiner's attention to a December 2003 radiology report from the Martin Army Community Hospital showing that a chest radiograph was ordered because the Veteran was diagnosed with a positive tuberculosis skin test in December 2003.  The radiologist provided an impression of probably infectious granulomatous disease, and recommended a CT scan of the chest due to the unavailability of old films.  A subsequent chest CT report, dated in January 2004, shows an impression of remote granulomatous disease of the chest.  A November 2005 VA general examination report shows pulmonary function test results indicating moderate obstructive lung defect, and a diagnosis of moderate obstructive lung defect.  

After reviewing the claims file and examining the Veteran, the examiner is asked to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current lung disability had its onset during active military service or is otherwise related to active service, to include during drill periods of ACDUTRA or INACDUTRA.  A medical nexus opinion should be rendered for each diagnosed lung disorder, and commentary should be provided for any lung disorders noted in the clinical record.  In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology. 

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  Examples of types of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion.  

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.  If the appeal is returned to Board without compliance of the remand directives by the RO/AMC, or the RO otherwise having jurisdiction of the claims file, another remand will likely result.  Stegall, 11 Vet. App. at 271.  

5.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


